DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-16 of U.S. Application No. 16/688136 filed on 11/19/2019 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 7-15, Claim limitation “signaling unit configured to generate signals…”, “projection unit configured to project…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “generate”, “project” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 1 and page lines 1-12 “In the illustrated exemplary embodiment the signaling unit 3 is in the form of a projection unit 3 and is mounted on the ceiling 4 above the roadway 6. The projection unit can be in the form of a DMD (Digital Micro Device) projector, for example”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of collecting data and transmitting a signal to display a projection. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The elements pertaining to “transmitting information concerning a path of movement of the industrial truck to at least one signaling unit located outside the industrial truck, and wherein the signaling unit generates at least one signal that signals the path of movement of the industrial truck in the operating environment of the industrial truck.” are recited at such a high level of generality that they could be interpreted to be extra-solution activity such as displaying data, as opposed to actual control of vehicle. It is unclear in page 8 if the vehicle is control. The specification states “The data from the environmental sensor 2 are analyzed in a vehicle control device 7 and used for the autonomous control of the industrial truck 1“.The current claim just states the industrial truck is in operational communication. However, if applicant amended the claims to clarify that the vehicle control does indeed control the industrial truck, applicant would be able to overcome the following 101 rejections.

Regarding claim 1, applicant recites a method for an operation of an autonomous industrial truck that moves independently in an operating environment, comprising transmitting information concerning a path of movement of the industrial truck to at least one signaling unit located outside the industrial truck, and wherein the signaling unit generates at least one signal that signals the path of movement of the industrial truck in the operating environment of the industrial truck.
The claim recites an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of collecting data and transmitting a signal to display a projection, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The elements recited at such a high level of generality that they could be interpreted to be extra-solution activity such as displaying data (Prong one: YES, recites an abstract idea).
Other than reciting the use of a signaling unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
 are described in applicant’s specification as general purpose computers (See at least Page 7 and page 8 applicant’s specification “central computer unit”). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant the method according to claim 1, wherein a projection unit is located in a stationary manner in the operating environment that is used as the signaling unit, 
However, without any specificity otherwise, the claim just details the location of the projection unit, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites the method according to claim 1, wherein a display unit integrated into a roadway is used as the signaling unit, and wherein the signals are displayed on the roadway via the display unit.
However, without any specificity otherwise, the claim just details displaying onto the roadway, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 4, applicant the method according to claim 1, wherein the signaling unit is used for the illumination of a roadway on which the industrial truck operates.
However, without any specificity otherwise, the claim just details illuminating the roadway, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 5, applicant the method according to claim 1, wherein the signaling unit has a scan function with which at least one of a vehicle, objects, and persons in the operating environment are located.


Regarding claim 6, applicant recites the method according to claim 1, wherein glasses that are worn by persons in the operating environment are used as the signaling unit, and wherein the signals are superimposed in a form of virtual images in the glasses.
However, without any specificity otherwise, the claim just details displaying on glasses, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 7, applicant An intralogistics system comprising at least one autonomous industrial truck with a vehicle control device, wherein the autonomous industrial vehicle moves independently in an operating environment, wherein the intralogistics system comprises at least one signaling unit that is located outside the industrial truck and is in operational communication with the vehicle control device of the industrial truck, and wherein the signaling unit is configured to generate signals that signal a path of movement of the industrial truck in the operating environment of the industrial truck.
However, without any specificity otherwise, the claim just details signaling unit being operational in communication with a control device, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites the intralogistics system according to claim 7, wherein the signaling unit is in an operational connection via a wireless data link with the vehicle control device of the industrial truck.
However, without any specificity otherwise, the claim just details wireless data link, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites the intralogistics system according to claim 7, wherein the signaling unit further comprises a projection unit located in a stationary manner in the operating environment, the projection unit configured to project the signals onto at least one of a roadway, on at least one wall, and on a ceiling.
However, without any specificity otherwise, the claim just details the location of the projection unit, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites the intralogistics system according to claim 7, wherein the signaling unit is located on a ceiling above the path of movement of the industrial truck.
However, without any specificity otherwise, the claim just details the location of the projection unit, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites the intralogistics system according to claim 10, wherein the signaling unit comprises a headlight unit configured to illuminate a roadway.
However, without any specificity otherwise, the claim just details headlight unit, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites the intralogistics system according to claim 7, wherein the signaling unit comprises a display unit integrated into a roadway, and wherein the display unit is configured to display the signals on the roadway.
However, without any specificity otherwise, the claim just details display unit, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites the intralogistics system according to claim 7, wherein the signaling unit is equipped with light- emitting diodes.
However, without any specificity otherwise, the claim just details the signaling unit equipped light-emitting diodes, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites the intralogistics system according to claim 7, wherein the signaling unit is equipped with at least one laser scanner.


Regarding claim 15, applicant recites the intralogistics system according to claim 7, wherein the signaling unit comprises augmented reality glasses that are worn by persons in the operating environment, and wherein the glasses are configured for the superimposition of the signals in the form of virtual images.
However, without any specificity otherwise, the claim just details virtual glasses, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-5 and 7-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szatmary et al. [US 2016/0378117 A1], hereinafter referred to as Szatmary.
 	As to Claim 1 and 7, Szatmary discloses a method for an operation of an autonomous industrial truck that moves independently in an operating environment, comprising transmitting information concerning a path of movement of the industrial truck to at least one signaling unit located outside the industrial truck ([see at least 0064, 0073, 0078 and 0121]) and wherein the ([see at least Fig. 9B, 0064, 0073, 0078, 0215, and 0228]).  

As to Claim 2 and 9, Szatmary discloses a method, wherein a projection unit is located in a stationary manner in the operating environment that is used as the signaling unit, and wherein the signals are projected onto at least one of a roadway, on at least one wall, and on a ceiling by the projection unit ([see at least Fig. 9B, 0064, 0073, 0078, 0215, and 0228]). 

As to Claim 3 and 12, Szatmary discloses a method, wherein a display unit integrated into a roadway is used as the signaling unit, and wherein the signals are displayed on the roadway via the display unit ([see at least Fig. 9B, 0064, 0073, 0078, 0215, and 0228]).  

As to Claim 4, Szatmary discloses a method, wherein the signaling unit is used for the illumination of a roadway on which the industrial truck operates ([see at least 0085, 0105, 0130 and 0210]). 

As to Claim 5, Szatmary discloses a method, wherein the signaling unit has a scan function with which at least one of a vehicle, objects, and persons in the operating environment are located ([see at least 0085, 0105, 0130 and 0210]).


Claim 8, Szatmary discloses a intralogistics system, wherein the signaling unit is in an operational connection via a wireless data link with the vehicle control device of the industrial truck ([see at least 0046, 0053, 0111 and 0167]). 

As to Claim 10, Szatmary discloses a intralogistics system, wherein the signaling unit is located on a ceiling above the path of movement of the industrial truck ([see at least Fig. 9B, 0064, 0073, 0078, 0215 and 0228]).  

As to Claim 11, Szatmary discloses a intralogistics system, wherein the signaling unit comprises a headlight unit configured to illuminate a roadway ([see at least 0077, 0080 and 0110]). 

As to Claim 13, Szatmary discloses a intralogistics system, wherein the signaling unit is equipped with light- emitting diodes ([see at least 0077, 0080 and 0100]). 

As to Claim 14, Szatmary discloses a intralogistics system, wherein the signaling unit is equipped with at least one laser scanner ([see at least 0110, 0205 and 0217]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Szatmary, in view of Zhang et al. [US 2018/0362158 A1], hereinafter referred to as Zhang.
	As to claims 6, Szatmary discloses all of the limitations of claim 1 as stated above. Szatmary does not explicitly disclose wherein glasses that are worn by persons in the operating environment are used as the signaling unit, and wherein the signals are superimposed in a form of virtual images in the glasses. However Zhang teaches wherein glasses that are worn by persons in the operating environment are used as the signaling unit, and wherein the signals are superimposed in a form of virtual images in the glasses ([see at least 0066]). Both Szatmary and Zhang illustrate similar methods in which monitor a vehicles obstacle and allow for displaying the surrounding in a simulated environment. Szatmary discloses simulating the vehicles environment but does not disclose being viewed by glasses. Zhang on the other hand introduced the glasses.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Szatmary, to incorporate virtual glasses, as taught by Zhang, for the purpose of allowing a user to virtual view or control a vehicle in a remote environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668